EXHIBIT Supplemental Agreement No. 15 to Purchase Agreement No. 2061 between The Boeing Company and Continental Airlines, Inc. Relating to Boeing Model 777 Aircraft THIS SUPPLEMENTAL AGREEMENT, entered into as of October 15, 2008, by and between THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC.(Customer); WHEREAS, the parties hereto entered into Purchase Agreement No. 2061 dated October 10, 1997, (the Purchase Agreement) relating to Boeing Model777-200ER Aircraft (the Aircraft); and WHEREAS, the parties agree to reschedule the delivery dates of the two Aircraft that were scheduled to be [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Purchase Agreement as follows: 1.Revised Table of Contents Remove and replace, in its entirety, the “Table of
